Citation Nr: 0531208	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-17 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a chronic duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1974 through 
July 1976, and had subsequent service with the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from August 1997 and May 1998 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a rating higher 
than 10 percent for a chronic duodenal ulcer.  He filed a 
timely appeal.  Subsequently, in October 2002, the RO issued 
a decision increasing the rating from 10 to 20 percent, but 
denying a rating higher than that.  The veteran has since 
continued to appeal, requesting a rating of at least 40 
percent.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

In January 2005, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

Unfortunately, however, still further development of the 
evidence is required.  So, for the reasons discussed below, 
this claim is again being remanded to the RO via the AMC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

As mentioned, the Board remanded this case to the RO - via 
the AMC, in January 2005, for further development and 
consideration.  But the AMC only complied with some of the 
Board's remand directives, necessitating another remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled, as a matter of law, to compliance with the remand 
directives; this is nondiscretionary).  


Records show the AMC sent the veteran a development letter in 
February 2005.  The letter, among other things, asked that he 
identify and/or submit any additional relevant evidence that 
he would like considered.  But the AMC failed to comply with 
the Board's other remand directives regarding his service 
personnel and medical records and his VA treatment records.

In its January 2005 remand, the Board noted that, in June 
2002, the veteran had submitted a statement in support of his 
claim (VA Form 21-4138) indicating he had received treatment 
at the VA Medical Center (VAMC) in Castle Point, New York, 
from May 1996 to May 1997, and from Drs. Shapiro and Siegel.  
In addition, he had stated that he had been receiving ongoing 
treatment at the VA Medical Clinic in Monticello, New York, 
since April 2002.  So the Board directed the AMC to obtain 
these additional records from the Monticello facility.  And 
in furtherance of this objective, the AMC's February 2005 
development letter indicated these records had been 
requested, as directed.  Note also that, in May 2005, in 
response to the AMC's February 2005 development letter, the 
veteran again reported receiving treatment at the VA Medical 
Clinic in Monticello, New York.  Despite this, it appears the 
AMC only actually sought recent treatment records from the 
Castle Point VAMC, not also from the VA facility in 
Monticello.  So the Monticello VA treatment records need also 
be obtained.  38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  These records 
are especially critical since it is the current severity of 
his disability that is at issue.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  



Also in the February 2005 development letter, the AMC 
indicated it had requested, as directed in the Board's 
remand, records from the Commander at the Army Reserves 
Personnel Center (ARPERCEN).  And there is confirmation 
the AMC indeed did send a letter to the ARPERCEN that same 
month asking that they furnish copies of all relevant 
personnel and medical records pertaining to the veteran's 
medical disqualification and retirement.  To facilitate this, 
the AMC provided the veteran's name, social security number, 
and date of birth.  The AMC also indicated that, if the 
requested records were unavailable for any reason, 
please provide a written statement stating this.  And if no 
records were available, a negative response was requested.

A March 2005 letter from the National Personnel Records 
Center (NPRC) to the AMC indicates the veteran's personnel 
and medical records had not yet been received by the NPRC, 
but that the AMC's request for his personnel records had been 
referred to the U.S. Army Human Resources Command (AHRC).  
The NPRC also suggested that the AMC retrieve the veteran's 
service medical records from the VA's Records Management 
Center (RMC), or in the alternative, the RO, itself.  The 
claims file, however, is devoid of any indication the AMC 
subsequently attempted to undertake either measure to obtain 
the veteran's service medical records.  

Although a response from the AHRC was received concerning the 
veteran's service personnel records, including a copy of his 
DD Form 214 from his active military service and a March 1983 
request for a physical examination for reenlistment in the 
Army Reserves, there is no indication the AMC sought to 
confirm whether this was a full and complete accounting of 
his personnel file from his Army Reserve service.  Nor did 
the AMC engage in any other means of obtaining his relevant 
personnel records from his Army Reserve service.  
If, per chance, the AMC has made a reasonable effort to 
obtain his service personnel records, but these records are 
unavailable or do not exist, etc., then there is no express 
indication of this in the claims file or that further 
attempts to obtain these records would be futile.  
See 38 U.S.C.A. § 5103A(b) (2005).

As VA has a duty to request all available and relevant 
records from Federal agencies, including service medical and 
personnel records, another search must be made for any 
additional service medical and personnel records that might 
be available for consideration in this appeal.

Accordingly, this case again is REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment and evaluation at the 
VA Medical Clinic in Monticello, New 
York, since April 2002.  
(Note:  it appears the only treatment 
records actually requested after the 
Board's prior remand, in January 2005, 
were those located at the 
Castle Point VAMC.)  So the Monticello VA 
treatment records since April 2002 also 
need to be requested.

2.  Obtain the veteran's U.S. Army 
Reserve medical and personnel records 
from VA's Records Management Center 
(RMC).  Also, the AMC should contact the 
Army Human Resources Command (AHRC) 
directly for confirmation of whether 
there are any additional service 
personnel records available concerning 
the veteran's Army Reserve service.  As 
well, the AMC should submit a VA Form 21-
3101 for processing to all appropriate 
Federal agencies.  If, for whatever 
reason, the veteran's military personnel 
and medical records or any of the other 
requested documentation cannot be 
obtained, such as for example they have 
been lost or destroyed, expressly confirm 
this in the record.



3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

